

 
ZION OIL & GAS INC.
 
Effective as of July 9, 2010
 






Mr. Kent Siegel
Address:


Re:  Employment Agreement


Dear Kent:
 
This letter agreement (the "Letter Agreement") constitutes an offer of
employment on behalf of Zion Oil & Gas Inc., a Delaware corporation
(the "Company") to the undersigned individual (the "Executive" or
“Employee”).  The terms of this offer are as set forth below:
 
1.           Position.  You shall serve as the Company's chief financial
officer.  Your responsibilities in these positions shall be determined by the
Company's Board of Directors and you will report directly to the chief executive
officer of the Company. You shall devote approximately sixty percent of your
time, attention and ability to the business of the Company and shall well and
faithfully serve the Company and shall use his best efforts to promote the
interests of the Company. You appreciate that your duties may involve
significant travel from your place of employment (both within and outside the
country in which that place is located), and you agree to travel as reasonably
required in order to fulfill your duties
 
2.           Compensation  In connection with your employment, the Company will
pay you the following salary and other compensation:


(a)           Salary.  You will be paid a base salary at the annual rate of
$100,000 (your "Base Salary"), payable in accordance with the Company's standard
payroll practices less applicable withholdings.  The Board of Directors will
review your Base Salary annually and, in its sole discretion, consider any
increases it deems warranted at that time.


In addition, upon signing of this Letter Agreement you shall be paid a signing
bonus of $10,000.


(b)           Other Compensation.  You will be eligible to participate in the
benefit plans established for Company employees who are located in Texas,
including group life, health, and dental coverage; in each case to the same
extent and in the same manner as other similarly situated executives.


(c)           Right to Change Plans.  Nothing in this letter will be construed
to limit, condition or otherwise encumber the Company's right to amend,
discontinue, substitute or maintain any employee benefits plan, program or
perquisite.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Paid Time Off (PTO) / Paid Holidays.  You shall accrue PTO at the
rate of 20 days for each calendar year, prorated as applicable for any partial
calendar year and subject to the terms of the Company's vacation policy.  PTO is
meant to include all vacation, personnel and sick days.  You shall not be
entitled to any additional PTO.  You shall be compensated at the usual rate of
base compensation for any PTO.  You shall also be entitled to paid Company
Holidays as generally given by the Company.  Company Holidays are currently
defined as New Year's Day, Memorial Day, Independence Day, Labor Day, the day
before Thanksgiving Day, and Christmas Day. PTO days may not be accumulated
beyond the calendar year in which they are due, without the prior written
consent of the Company.


3.           Expense Reimbursement.  You shall be entitled to reimbursement for
ordinary, necessary and reasonable out-of-pocket trade or business expenses
which you incur in connection with performing your duties under this Letter
Agreement.  The reimbursement of all such expenses shall be made upon
presentation of evidence reasonably satisfactory to the Company of the amounts
and nature of such expenses and shall be subject to the reasonable approval of
the Company's executive officers or Board of Directors.
 
4.             Additional Agreements; Non-compete; Non-solicitation.  As a
Company Executive, you will be expected to abide by Company rules and
regulations including insider trading policies and underwriter lock ups, from
time to time in force which are brought to his notice.  You will be specifically
required to sign an acknowledgement that you have read and understand the
Company rules of conduct which will be included in a handbook which the Company
will soon complete and distribute.  You will be expected to sign (if you have
not already done so) and comply with the Employment, Non competition,
Confidential Information and Intellectual Property Assignment Agreement attached
as Exhibit B, which requires, among other things, the assignment of your rights
to any intellectual property made during your association with the Company, and
non-disclosure of proprietary information.
 
5.           At-Will Employment.  Your employment with the Company will be "at
will," meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause.  Any contrary
representations that may have been made to you are superseded by this Letter
Agreement.  This is the full and complete agreement between you and the Company
on this term.  Although your job duties, title, compensation and benefits, as
well as the Company's human resources policies and procedures, may change from
time to time, the "at will" nature of your employment may only be changed in an
express written agreement signed by you and a duly authorized officer of the
Company.
 
(a)           Death.  If your employment terminates on the date of your death,
the Company will pay your Base Salary to the end of the month during which you
died and other Accrued Obligations through the date of termination.
 
(b)           Termination for Cause.  The Company may terminate your employment
at any time for Cause.  As used herein, "Cause" is defined to mean (I) you have
been convicted of, or have pleaded guilty or nolo contendere to, any felony or a
crime involving moral turpitude; (II) you have engaged in willful misconduct or
materially failed or refused to perform the duties assigned to you or have
performed such duties with gross negligence or have breached any terms or
conditions of your agreements with the Company, and, following 10 days written
notice of such conduct, have failed to cure it; or (III) you have committed any
fraud, embezzlement, misappropriation of funds, breach of fiduciary duty or
other act of dishonesty against the Company.  Upon termination for Cause, the
Company will pay you your (i) Base Salary accrued through the date of
termination, (ii) accrued and unused vacation through the date of termination,
(iii) any unreimbursed business expenses incurred through the date of
termination (and otherwise payable in accordance with the Company's expense
reimbursement policy), and (iv) all benefits accrued and vested through the date
of termination pursuant to the Company's employee benefit plans in which you
then participate (the "Accrued Obligations") up to the date of the notice of
termination, which date shall be for all purposes of this Letter Agreement the
date of termination of your employment.  The Company will not have any other
compensation obligations to you.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Termination other than Death or Cause.  The Company may terminate
your employment for any reason not described in Section 5(a) or (b) above at any
time by giving you written notice thereof, and the date on which you received
such notice will be your date of termination. Upon such a termination, the
Company will provide you with the compensation described in Section 6.
 
(d)           Voluntary Termination.  You may terminate your employment at any
time for a reason, and the effective date of your termination will be the date
on which such notice is received by the Company.  The Company will pay you your
Accrued Obligations through the date of termination.  The Company will have no
other obligations to you.
 
(e)           Board. Notwithstanding the foregoing, the termination of your
employment hereunder for any reason shall automatically be deemed as your
resignation from the Board of Directors of the Company and any affiliates
without any further action, except when the Board shall, in writing, request a
continuation of duty as a Director in its sole discretion.
 
6.           Severance Compensation.  Notwithstanding the above, in the event of
you are terminated anytime by the Company without Cause,, the Company will
provide you the following compensation:
 
(a)           The Company will pay you (i) your Accrued Obligations through the
date of termination, and (ii) your continued Base Salary for a period of one
month following the date of termination.
 
(b)           The provision of the foregoing severance is conditioned upon
receipt from you of a signed a general release and non-disparagement agreement
(the "Waiver and Release of Claims" in the form attached hereto as Exhibit A)
and your continued compliance with the terms of this Agreement.
 
7.           Outside Activities During Employment; No Conflicting
Obligations.  In addition to any obligations contained in the Employment, Non
competition, Confidential Information and Intellectual Property Assignment
Agreement attached as Exhibit B so long as you render services to the Company,
you will not assist any person or organization in competing with the Company, or
in preparing to compete with the Company.  You represent and warrant to the
Company that you are under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Letter
Agreement.  You  represent and warrant that you will not use or disclose, in
connection with your employment with the Company, any trade secrets or other
proprietary information or intellectual property in which you or any other
person has any right, title or interest and that your employment will not
infringe or violate the rights of any other person.  You represent and warrant
to the Company that you have returned all property and confidential information
belonging to any prior employer.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Withholding Taxes.  All forms of compensation referred to in this
Letter Agreement are subject to reduction to reflect applicable withholding and
payroll taxes.
 
9.           Entire Agreement.  This Letter Agreement and the agreements
referred to in this Letter Agreement contain all of the terms of your employment
with the Company and supersede any prior understandings or agreements, whether
oral or written, between you and the Company.
 
10.           Amendment and Governing Law.  This Letter Agreement may not be
amended or modified except by an express written agreement signed by you and a
duly authorized officer of the Company.  The terms of this Letter Agreement and
the resolution of any disputes will be governed in and by the laws of the State
of Texas. For the purposes of all legal proceedings this Letter Agreement shall
be deemed to have been performed in the State of Texas and the courts of Dallas
County shall have jurisdiction to entertain any action arising under this Letter
Agreement.
 
This Letter Agreement shall be deemed effective when signed below.
 

        Very truly yours,           ZION OIL & GAS INC.                
 
By:
/s/ Richard Rinberg      
Name:   Richard Rinberg
     
Title:     Chief Executive Officer
         

 

I have read and accept this employment offer:                            
/s/ Kent Siegel
   
 
 
 
   
 
 
Kent Siegel
   
 
            Dated: Effective as of July 9, 2010        



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ZION OIL & GAS INC.


Waiver and Release of Claims


I understand that this Release Agreement (“Release”), constitutes the complete,
final and exclusive embodiment of the entire agreement between Zion Oil & Gas
Inc. (the “Company”) and me with regard to the subject matter hereof. I am not
relying on any promise or representation by the Company that is not expressly
stated herein.
 
In consideration of benefits I will receive under my employment agreement with
the Company, I hereby release, acquit and forever discharge the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, shareholders, attorneys, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed (other than any claim for indemnification
I may have as a result of any third party action against me based on my
employment with, or service as a director of, the Company), arising out of or in
any way related to agreements, events, acts or conduct at any time prior to and
including the date I execute this Release, including, but not limited to: all
such claims and demands directly or indirectly arising out of or in any way
connected with my employment with the Company or the termination of my
employment, including but not limited to, claims of intentional and negligent
infliction of emotional distress, any and all tort claims for personal injury,
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other equity or ownership interests in the Company, vacation pay, fringe
benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law or cause of
action.
 
I acknowledge that understand that certain State Civil Codes provide as follows
and which may apply to me: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.” I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company,
its affiliates, and the entities and persons specified above.
 

       
Employee
               
 
 
            Date:            

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


ZION OIL & GAS INC.


Employment, Non Competition, Confidential Information and Intellectual Property
Assignment Agreement
 
As a condition of my employment with Zion Oil & Gas Inc., its subsidiaries,
affiliates, successors or assigns (together, the "Company"), and in
consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by Company, I agree to the following
terms under this Employment, Confidential Information and Intellectual Property
Assignment Agreement (the "Intellectual Property Agreement"):
 
1.           Employment.


(a)           I understand and acknowledge that my employment with the Company
is for an unspecified duration and constitutes "at-will" employment.  I
acknowledge that this employment relationship may be terminated at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice.


(b)           I agree that, during the term of my employment with the Company, I
will not engage in any other employment, occupation, consulting or other
business activity related to the business in which the Company is now involved
or becomes involved during the term of my employment.


(c) "Competitive Business" means any business that engages in oil and gas
exploration and production or which the Company was engaged in or contemplating
engaging in when the I was employed by the Company.


"Employment Period" means the period during which I was employed by the Company.


"Termination Date" means the date that my employment with the Company is
terminated, for any reason, in accordance with the Letter Agreement.


“Territory” means the State of Israel and the Palestinian territory.


Non-Competition. I acknowledge that employment by the Company will give me
access to the Confidential Information, and that my knowledge of the
Confidential Information will enable the me to put the Company at a significant
competitive disadvantage if I am employed or engaged by or becomes involved in a
Competitive Business. Accordingly, during the Employment Period and for 1 year
after the Termination Date I will not, directly or indirectly, individually or
in partnership or in conjunction with any other Person:


(i)  be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business in the
Territory;


 
 

--------------------------------------------------------------------------------

 
 
(ii)  be engaged, directly or indirectly, in any manner whatsoever, including,
without limitation, either individually or in partnership, jointly or in
conjunction with any other person, or as an employee, consultant, adviser,
principal, agent, member or proprietor in any Competitive Business in the
Territory in a capacity in which the loyal and complete fulfilment of my duties
to that Competitive Business would (i) inherently require that I use, copy or
transfer Confidential Information, or (ii) make beneficial any use, copy or
transfer of Confidential Information; or


(iii)  advise, invest in, lend money to, guarantee the debts or obligations of,
or otherwise have any other financial or other interest (including an interest
by way of royalty or other compensation arrangements) in or in respect of any
Person which carries on a Competitive Business in the Territory.


The restriction in this Subsection 1(c ) will not prohibit me from holding not
more than 5% of the issued shares of a public company listed on any recognized
stock exchange or traded on any bona fide "over the counter" market anywhere in
the world.
 
2.           Confidential Information.


(a)           Company Information.  I agree at all times during the term of my
employment (my "Relationship with the Company") and thereafter to hold in
strictest confidence, and not to use except for the benefit of the Company or to
disclose to any person, firm or corporation without written authorization of the
Board of Directors of the Company, any Confidential Information of the
Company.  I understand that "Confidential Information" means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers and suppliers of the
Company on whom I called or with whom I became acquainted during the term of my
Relationship with the Company), markets, works of original authorship,
photographs, negatives, digital images, software, computer programs, know-how,
ideas, developments, inventions (whether or not patentable), processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, forecasts, strategies, marketing, finances or other business
information disclosed to me by the Company either directly or indirectly in
writing, orally or by drawings or observation or inspection of parts or
equipment.  Notwithstanding the foregoing, I further understand that
Confidential Information will not include any information which (i) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (ii) becomes publicly known and made
generally available after disclosure by the Company to the Second Party through
no action or inaction of the Second Party; (iii) is already in the possession of
the Second Party at the time of disclosure as shown by the Second Party's files
and records prior to the time of disclosure; (iv) is obtained by the Second
Party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the Second Party without use
of or reference to the Company's Confidential Information, as shown by documents
and other competent evidence in the Second Party's possession; or (vi) is
required by law to be disclosed by the Second Party, provided that such party
will give the Company written notice of such requirement prior to disclosing so
that the Company may seek a protective order or other appropriate relief.


 
 

--------------------------------------------------------------------------------

 
 
(b)           Other Employer Information.  I agree that I will not, during my
Relationship with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.


(c)           Third Party Information.  I recognize that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company's part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company's agreement with such third party.


(d)           Return of Confidential Information.  I agree that, upon first
request by the Company or on the Termination Date, I will deliver to the Company
(and will not keep in my possession, custody or control) Confidential
Information including all analyses, compilations, notes, studies, memoranda or
other documents prepared by me to the extent that the same contain, reflect or
derive from Confidential Information and so far as it is practicable to do so
(but, in any event, without prejudice to the obligations of confidentiality
contained herein), expunge any Confidential Information from any computer, word
processor or other device in my possession or under my custody and control.
 
3.           Intellectual Property.


(a)           Assignment of Intellectual Property.  I agree that I will promptly
make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title, and interest in and to any original works of
authorship, inventions, concepts, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar laws, which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the service
of the Company (collectively referred to as "Intellectual Property") and which
(i) are developed using the equipment, supplies, facilities or Confidential
Information of the Company, (ii) result from or are suggested by work performed
by me for the Company, or (iii) relate to the business, or to the actual or
demonstrably anticipated research or development of the Company.  The
Intellectual Property will be the sole and exclusive property of the Company.  I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
Relationship with the Company and which are protectable by copyright are "works
made for hire," as that term is defined in the United States Copyright Act.  To
the extent any Intellectual Property is not deemed to be work for hire, then I
will and hereby do assign all my right, title and interest in such Intellectual
Property to the Company, except as provided in Section 3(e).


 
 

--------------------------------------------------------------------------------

 
 
(b)           Patent and Copyright Registrations.  I agree to assist the
Company, or its designee, at the Company's expense, in every proper way to
secure the Company's rights in the Intellectual Property and any copyrights,
patents or other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to the Company, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Intellectual
Property, and any copyrights, patents or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Intellectual Property Agreement.  If the
Company is unable because of my mental or physical incapacity or for any other
reason to secure my assistance in perfecting the rights transferred in this
Intellectual Property Agreement, then I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.  The designation and
appointment of the Company and its duly authorized officers and agents as my
agent and attorney in fact shall be deemed to be coupled with an interest and
therefore irrevocable.


(e)           Exception to Assignments.  I understand that the provisions of
this Intellectual Property Agreement requiring assignment of Intellectual
Property to the Company do not apply to any intellectual property that (i) I
develop entirely on my own time; and (ii) I develop without using Company
equipment, supplies, facilities, or trade secret information; and (iii) do not
result from any work performed by me for the Company; and (iv) do not relate at
the time of conception or reduction to practice to the Company's current or
anticipated business, or to its actual or demonstrably anticipated research or
development.  Any such intellectual property will be owned entirely by me, even
if developed by me during the time period in which I am employed by the
Company.  I will advise the Company promptly in writing of any intellectual
property that I believe meet the criteria for exclusion set forth herein.


(f)           Return of Company Documents.  I agree that, upon first request by
the Company or at the time of leaving the employ of the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all works of original authorship, photographs, negatives,
digital images, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my Relationship with the Company or otherwise
belonging to the Company, its successors or assigns.  In the event of the
termination of my Relationship with the Company, I agree to sign and deliver the
"Termination Certificate" attached hereto as Appendix A.
 
4.           Notification of New Employer.  In the event that I leave the employ
of the Company, I hereby grant consent to notification by the Company to my new
employer or consulting client about my rights and obligations under this
Intellectual Property Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           No Solicitation of Employees.  In consideration for my Relationship
with the Company and other valuable consideration, receipt of which is hereby
acknowledged, I agree that during the period of my Relationship with the Company
as an Executive, officer and/or director and for a period of twelve (12) months
thereafter I shall not solicit the employment of any person who shall then be
employed by the Company (as an employee or consultant) or who shall have been
employed by the Company (as an employee or consultant) within the prior twelve
(12) month period, on behalf of myself or any other person, firm, corporation,
association or other entity, directly or indirectly.
 
6.           Representations.  I represent that my performance of all the terms
of this Intellectual Property Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my Relationship with the Company.  I have not entered into, and I agree
I will not enter into, any oral or written agreement in conflict herewith.  I
agree to execute any proper oath or verify any proper document required to carry
out the terms of this Intellectual Property Agreement.
 
7.           Arbitration and Equitable Relief.


(a)           Arbitration.  Except as provided in Section (b) below, I agree
that any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this Intellectual
Property Agreement, shall be settled by arbitration to be held in Dallas, Texas,
in accordance with the rules then in effect of the American Arbitration
Association, provided however, the parties will be entitled to full and liberal
evidentiary discovery in accordance with the rules governing civil litigation in
courts of the same jurisdiction.  The arbitrator may grant injunctions or other
relief in such dispute or controversy.  The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator's decision in any court having jurisdiction.  The
Company will pay the costs and expenses of such arbitration, and each of us
shall separately pay our counsel fees and expenses.


(b)           Equitable Remedies.  Each of the Company and I agree that disputes
relating to or arising out of a breach of the covenants contained in this
Intellectual Property Agreement would likely require injunctive relief to
maintain the status quo of the parties pending the appointment of an arbitrator
pursuant to this Intellectual Property Agreement.  The parties hereto also agree
that it would be impossible or inadequate to measure and calculate the damages
from any breach of the covenants contained in this Intellectual Property
Agreement prior to resolution of any dispute pursuant to
arbitration.  Accordingly, if either party claims that the other party has
breached any covenant of this Intellectual Property Agreement, that party will
have available, in addition to any other right or remedy, the right to obtain an
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and/or to specific performance of any such provision of this
Intellectual Property Agreement pending resolution of the dispute through
arbitration.  The parties further agree that no bond or other security shall be
required in obtaining such equitable relief and hereby consents to the issuance
of such injunction and to the ordering of specific performance.  However, upon
appointment of an arbitrator, the arbitrator shall review any interim,
injunctive relief granted by a court of competent jurisdiction and shall have
the discretion, jurisdiction, and authority to continue, expand, or dissolve
such relief pending completion of the arbitration of such dispute or
controversy.  The parties agree that any orders issued by the arbitrator may be
enforced by any court of competent jurisdiction if necessary to ensure
compliance by the parties.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           General Provisions.


(a)           Governing Law; Consent to Personal Jurisdiction.  This
Intellectual Property Agreement will be governed by the laws of the State of
Delaware as they apply to contracts entered into and wholly to be performed
within such State. Without derogating from the obligations to arbitrate under
Section 7 herein, I hereby expressly consent to the nonexclusive personal
jurisdiction and venue of the state and federal courts located in Dallas, Texas
for any lawsuit filed there by either party arising from or relating to this
Intellectual Property Agreement.


(b)           Entire Agreement.  This Intellectual Property Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us.  No
modification of or amendment to this Intellectual Property Agreement, nor any
waiver of any rights under this Intellectual Property Agreement, will be
effective unless in writing signed by the party to be charged.  Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Intellectual Property Agreement.


(c)           Severability.  If one or more of the provisions in this
Intellectual Property Agreement are deemed void by law, then the remaining
provisions will continue in full force and effect.


Successors and Assigns.  This Intellectual Property Agreement will be binding
upon my heirs, executors, administrators and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns.
 
IN WITNESS WHEREOF, the undersigned has executed this Employment, Confidential
Information and Intellectual Property Assignment Agreement as of _____, 20__.
 

             
 
By:
               Name:                   Address:                 

 
 

WITNESS                                 By: 
 
   
 
   
 
   
 
  Name: 
 
   
 
              Address:                        

 
 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 
ZION OIL & GAS INC.
Termination Certificate
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to Zion Oil & Gas Inc., its subsidiaries, affiliates, successors
or assigns (together, the "Company").


I further certify that I have complied with all the terms of the Company's
Employment, Confidential Information and Intellectual Property Assignment
Agreement signed by me (the "Intellectual Property Agreement"), including the
reporting of any Intellectual Property (as defined therein), conceived or made
by me (solely or jointly with others) covered by the Intellectual Property
Agreement.


I further agree that, in compliance with the Intellectual Property Agreement, I
have returned or expunged all Confidential Information and will preserve as
confidential all trade secrets, confidential knowledge, data or other
proprietary information relating to products, processes, know-how, designs,
formulas, developmental or experimental work, computer programs, data bases,
other original works of authorship, customer lists, business plans, financial
information or other subject matter pertaining to any business of the Company or
any of its employees, clients, consultants or licensees.


I further agree that for twelve (12) months from this date, I shall not solicit
the employment of any person who shall then be employed by the Company (as an
employee or consultant) or who shall have been employed by the Company (as an
employee or consultant) within the prior twelve (12) month period, on behalf of
myself or any other person, firm, corporation, association or other entity,
directly or indirectly, all as provided more fully with the Intellectual
Property Agreement.
 

            Date:
 
   
 
   
 
   
(Signature)
   
 
   
 
 



 
 

--------------------------------------------------------------------------------

 
 